DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-5 have been canceled.
Claims 6-11 have been examined.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “Disclosed is a…,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 6 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Prather (US Patent Application Publication 2003/0132260).
As to Claim 6, Prather discloses a handbag configured with bulletproof capabilities, comprising:
a first side (104) of the handbag having a first handle (Fig 1);
a second side (106) of the handbag having a second handle (Fig 1);
a closable main opening (108) accessible on a top side of the handbag and positioned between the first and second sides of the handbag, in which the main opening leads to a primary compartment inside which a user places personal belongings (Fig 1);
a side opening (adjacent edge 118; Fig 1) positioned on the first side of the handbag and which leads to a secondary compartment that is distinct from the primary compartment and in which a bulletproof vest (Par. 0018) is removably stored (Fig 1).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Prather in view of Piersol (US Patent 9,027,810)

As to Claims 7-8, Prather teaches the handbag significantly as claimed, including a separate bulletproof vest (112) stored as a permanent fixture, unexposed inside the first side of the handbag (Par. 0017), but does not disclose wherein the second side includes a separate bulletproof vest permanently stored inside the second side and is unexposed.
	Initially, Applicant is reminded that it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. V Bemis Co., 193 USPQ 8 and a duplication of parts has no patentable significance unless a new and unexpected result is produced and is a design consideration within the skill of the art.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  Adding a second vest on the second side of the handbag is merely increasing the coverage of the bulletproof material to further the safety and functionality of the handbag.
	Regardless, Piersol teaches a similar ballistic resistant article that can be a purse, briefcase, etc. that includes bullet proof panels (26) on first and second sides (Fig 5) of the article to increase the surface area coverage of the article.  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the handbag of Prather to include an additional bulletproof vest/panel on the second side of the handbag to increase the effectiveness of the handbag when used in self-defense. 

As to Claim 9, Prather discloses the handbag of claim 8, further comprising a retractable strap (136) that extends outward from the handbag to provide another mechanism to secure the handbag to the user (Fig 3).

As to Claim 10, Prather discloses the handbag of claim 9, wherein the retractable strap is positioned on a bottom side of the handbag (Fig 1).

As to Claim 11, Prather discloses the handbag of claim 10, further comprising at least one strap (122) attached to the bulletproof vest and an interior of the secondary compartment.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	US Patent Application Publication 2020/0132417 to Xiang teaches a similar bulletproof article which is usable functionally as a container and doubles as a wearable vest.
CN 105783595 to Zhu et al teaches a similar backpack having a storable bullet proof panel located in a side pocket thereof.
GB Patent 2,245,485 to Chang discloses a suitcase that is also wearable as a vest.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T KENNEDY whose telephone number is (571)272-8297. The examiner can normally be reached M-F 7a-4:30p MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA T KENNEDY/Primary Examiner, Art Unit 3649